       Case 1:17-cv-00113-RB-KRS Document 71 Filed 12/22/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

LIMING WU,

       Plaintiff,

v.                                                                   No. CIV 17-113 RB/KRS

RYAN ZINKE, Secretary of the United States
Department of the Interior, et al.,

       Defendants.

                  ORDER QUASHING ORDER TO SHOW CAUSE AND
                SETTING DEADLINE TO FILE AMENDED COMPLAINT

       THIS MATTER is before the Court on Plaintiff’s Response (Doc. 70) to the Court’s

Order to Show Cause that was entered on December 4, 2020 (Doc. 69). The Response was

timely filed on December 21, 2020, and Plaintiff states she had knee replacement surgery and is

currently located out of state. (Doc. 70). On October 14, 2020, the Court ordered Plaintiff to file

her Fifth Amended Complaint as described in the Court’s April 16, 2019 Memorandum Opinion

and Order (Doc. 61 at 22-23) no later than October 23, 2020. (Doc. 63). On October 22, 2020,

the Court granted Plaintiff an extension until November 6, 2020, to file her Fifth Amended

Complaint and cautioned Plaintiff that, due to the age of this case, future requests for extensions

will not be granted absent extenuating circumstances and a showing of good cause. (Doc. 68).

Plaintiff failed to comply with the Court’s Order or request an extension of time to do so. In

Plaintiff’s Response to the Court’s Order to Show Cause, she does not address the outstanding

deadline to file an amended complaint or ask for any further extensions.

       A district court has inherent power to dismiss a case for failure to prosecute or for failure

to comply with a court order. See Olsen v. Mapes, 333 F.3d 1199, 1204 (10th Cir. 2003).

Plaintiff’s “pro se status does not relieve [her] from complying with the court’s procedural

requirements.” Barnes v. United States, 173 Fed. Appx. 695, 697 (10th Cir. April 4, 2006)
       Case 1:17-cv-00113-RB-KRS Document 71 Filed 12/22/20 Page 2 of 2




(unpublished) (citation omitted). The Court will set one more deadline for Plaintiff to file an

amended complaint and cautions Plaintiff that failure to do so may result in this case being

dismissed without prejudice and without further notice.

       IT IS THEREFORE ORDERED that the Court’s Order to Show Cause (Doc. 69) shall

be QUASHED.

       IT IS FURTHER ORDERED that no later than January 4, 2021, Plaintiff shall file

her Fifth Amended Complaint as described in the Court’s April 16, 2019 Memorandum Opinion

and Order (Doc. 61 at 22-23). No further extensions will be granted and Plaintiff’s failure to

comply with this Order may result in this case being dismissed without prejudice and without

further notice.

       IT IS SO ORDERED.


                                                     __________________________________
                                                     KEVIN R. SWEAZEA
                                                     UNITED STAGES MAGISTRATE JUDGE




                                                 2
